NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                IN THE DISTRICT COURT OF APPEAL
                                                OF FLORIDA
                                                SECOND DISTRICT


FREUD PROPHETE and KIWANA                       )
PROPHETE,                                       )
                                                )
              Appellants,                       )
                                                )
v.                                              )         Case No. 2D17-3810
                                                )
PAT FRANK, as Clerk of the                      )
Circuit Court for Hillsborough County,          )
Florida,                                        )
                                                )
              Appellee.                         )
                                                )
                                                )

Opinion filed February 8, 2019.

Appeal from the Circuit Court for
Hillsborough County; Claudia R. Isom,
Judge.

Arthur Barksdale, IV and Philip D. Storey,
of Alvarez, Winthrop, Thompson & Storey,
P.A., Orlando, for Appellants.

David M. Caldevilla of de la Parte & Gilbert,
P.A., Tampa; Dale K. Bohner, General
Counsel, Tampa; and Shelby K. Russ,
Staff Attorney, Tampa, for Appellee Pat
Frank, as Clerk of the Circuit Court for
Hillsborough County.


PER CURIAM.
          Affirmed.


MORRIS and BLACK, JJ., and CASE, JAMES R., ASSOCIATE SENIOR JUDGE,
Concur.




                                  -2-